DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 12, 14, 18, and 20 have been amended.
Claims 1, 4-16, and 18-20 have been examined.
The specification and claim objections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered.

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statements dated July 27, 2021 and September 8, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. Copies of the PTOL-1449s initialed and dated by the Examiner are attached to the instant office action. 

Claim Objections
Claims 1, 4-16, and 18-20 are objected to because of the following informalities.
Claim 1 recites, at line 14, “retrieve a first lists.” This appears to be a typographical error as there is disagreement between the tenses of “a,” which is singular, and “lists,” which is plural. Applicant may have intended “retrieve first lists.” Claims 12 and 18 have similar language regarding first lists and also regarding “a second lists,” and are similarly objected to.
Claim 1 recites, at lines 34-35, “the second lists of operations.” This appears to be a typographical error as there is not antecedent basis for this term. Applicant may have intended “the second lists of operands.” Claims 12 and 18 have similar language and are similarly objected to.
Claim 12 recites, at lines 19-21, “having from each of the first lists of operands.” This appears to be a typographical error. Applicant may have intended “having one operand from each of the first lists of operands.” This would be consistent with claims 1 and 18.
Claims 4-11, 13-16, 19, and 20 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at lines 16-17, “the first lists of operands retrieved in parallel.” (emphasis supplied) There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the first lists of operands.” Claims 12 and 18 have similar language and are similarly rejected.
Claim 4 recites, at lines 3-4, “the plurality of memory regions formed on a first integrated circuit die.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, ““the plurality of memory regions, which are
Claim 4 recites, at lines 4-5, “the arithmetic compute element matrix formed on a second integrated circuit die.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the arithmetic compute element matrix, which is formed on a second integrated circuit die.” Claim 5 has similar language and is similarly rejected.
Claim 6 recites, at line 5, “the lists of operands.” There is insufficient antecedent basis for this limitation in the claim. That is, it is impossible to determine whether this refers to the first lists, the second lists, or both, rendering the scope of the claim indefinite. Claim 8 has similar language and is similarly rejected. 
Claims 4-11, 13-16, 19, and 20 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4, 6-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0042251 by Nurvitadhi et al. (hereinafter referred to as “Nurvitadhi”) in view of US Publication No. 2019/0180183 by Diamant et al. (hereinafter referred to as “Diamant”). 
Regarding claim 1, Nurvitadhi discloses:
an integrated circuit memory device, comprising: a plurality of memory regions (Nurvitadhi discloses, at ¶ [0028], an integrated circuit implementing a programmable logic device. As disclosed, at ¶ [0029], the device includes memory, which discloses a plurality of memory regions.);  
an arithmetic compute element matrix coupled to access the plurality of memory regions in parallel (Nurvitadhi discloses, at ¶ [0059], dot product engines, which are compute in memory circuitry (compute element matrix), that perform arithmetic computations on data in the sector aligned memories. As disclosed at ¶ [0058], this may involve simultaneously operating on multiple vectors.); and 
a communication interface coupled to the arithmetic compute element matrix and the plurality of memory regions (Nurvitadhi discloses, at ¶ [0041], interface circuitry for communicating with the base die, which includes the computation engines. As disclosed at ¶ [0044], the compute in memory circuitry performs the computations in response to requests.);
wherein in response to a first request received in the communication interface, the arithmetic compute element matrix is configured to retrieve a code from a first memory region among the plurality of memory regions; retrieve a first lists of operands from second memory regions respectively among the plurality of memory regions; compute, according to the code, an output based on a list of results from the first lists of operands retrieved in parallel from second memory regions respectively, wherein each result in the output is computed by performing an operation, identified by the code, on a data set having one operand from each of the first lists of operands retrieved from the second memory regions respectively; and store the output in a third memory region among the plurality of memory regions (Nurvitadhi discloses, at ¶ [0034], receiving commands and data, which discloses retrieving a code and lists of operands from the memory in response to a request received in the communication interface. Nurvitadhi also discloses, at ¶ [0057], the dot product engine computing a dot product (output) using input data which, as disclosed at ¶ [0058], includes the input vectors (lists of operands). Dot products, by definition, involve multiplying sets of inputs, such as respective elements from two vectors, and summing the results, which discloses storing the results in a respective memory region.); 
...the communication interface is configured to receive second lists of operands and store the second lists of operands into fourth memory regions respectively, the fourth memory regions being separate from the second memory regions among the plurality of memory regions and accessible by the communication interface...; wherein, in response to a second request received in the communication interface, the arithmetic compute element matrix is configured to compute using the second lists of operations stored in the fourth memory regions respectively; ...the communication interface is configured to provide the output from the third memory region as a response to the first request (Nurvitadhi discloses, at ¶ [0034], receiving commands and data, which discloses retrieving second lists of operands and storing into separate memory regions accessible by the communication interface. Nurvitadhi also discloses, at ¶ [0057], the dot product engine computing a dot product (output) using input data which, as disclosed at ¶ [0058], includes the input vectors (lists of operands), which discloses a second request received in the communication interface. Dot products, by definition, involve multiplying sets of inputs, such as respective elements from two vectors, and summing the results, which discloses storing the results in a respective memory region and providing the output as a response to the first request.); and 
wherein the integrated circuit memory device is encapsulated within an integrated circuit package (Nurvitadhi discloses, at ¶ [0030], the integrated circuit includes a package. The purpose of packages is to encapsulate ICs.).
Nurvitadhi does not explicitly disclose the aforementioned receiving and storing of second lists occurs during a time period in which the arithmetic compute element matrix is computing in response to the first request, the aforementioned third and fourth memory regions are accessible in parallel with the arithmetic compute element matrix accessing the second memory regions, and the aforementioned providing the output occurs during a time period in which the arithmetic compute element matrix is computing in response to the second request.
However, in the same field of endeavor (e.g., processing operations) Diamant discloses:
writing to and reading from memory while the arithmetic compute element matrix is computing in response to the second request (Diamant discloses, at ¶ [0071], reading input data and writing output results while the processing engine array is computing another result.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nurvitadhi’s system to include concurrent processing and memory access, as disclosed by Diamant, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 4, Nurvitadhi, as modified, discloses the elements of claim 1, as discussed above. Nurvitadhi, as modified, also discloses:
(Nurvitadhi discloses, at ¶ [0029], coupling a base die, which includes compute in memory circuitry and a fabric die, which include memory, via an interposer and 2.5D form, which includes through silicon vias.).

Regarding claim 6, Nurvitadhi, as modified, discloses the elements of claim 1, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the arithmetic compute element matrix comprises: an array of arithmetic logic units configured to perform an operation on a plurality of data sets in parallel (Nurvitadhi discloses, at ¶ [0059], a plurality (array) of dot product engines. As calculating a dot product involves performing arithmetic operations such as multiplication and addition, the dot product engines include arithmetic units (ALUs) to perform the operations. As disclosed, at ¶ [0058], the vectors are processed simultaneously.); and  
wherein each of the data sets includes one data element from each of the lists of operands (Nurvitadhi discloses, at ¶ [0059], multiplying a vector and a matrix. Each parallel multiplication involves a data set consisting of an element of the vector (a first list of operands) and an element of the matrix (a second list of operands).).

Regarding claim 7, Nurvitadhi, as modified, discloses the elements of claim 6, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the arithmetic compute element matrix comprises: a state machine configured to control the array of arithmetic logic units to perform different computations identified by different codes of operations (Nurvitadhi discloses, at ¶ [0047], a state machine that controls the compute in memory circuitry to perform application-specific commands, which discloses different opcodes.).

Regarding claim 8, Nurvitadhi, as modified, discloses the elements of claim 7, as discussed above. Nurvitadhi, as modified, also discloses:
(Nurvitadhi discloses, at Figure 11A, the input vector Vi has eight elements as does each row of input matrix M, while there are only four dot product engines. Therefore, there are more data sets than ALUs and the product is calculated iteratively.).

Regarding claim 9, Nurvitadhi, as modified, discloses the elements of claim 7, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the arithmetic compute element matrix further comprises: a cache memory configured to store a list of results generated in parallel by the array of arithmetic logic units (Nurvitadhi discloses, at ¶ [0057], storing data computed by the dot product engines, which is generated by the engines in parallel, to sector aligned memory for future use. In this implementation, the memory comprises a cache, since the memory is used as temporary storage of data for future use. Nurvitadhi discloses, at ¶ [0064], caching using the memory.).

Regarding claim 10, Nurvitadhi, as modified, discloses the elements of claim 9, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the arithmetic compute element matrix further comprises: an arithmetic logic unit to sum the list of results in the cache memory to generate the output (Nurvitadhi discloses, at ¶ [0057], an accumulator to accumulate the computed data from the dot product engines.).

Regarding claim 11, Nurvitadhi, as modified, discloses the elements of claim 10, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the arithmetic compute element matrix is further configured to sum existing results in the cache memory with computation results generated from the plurality of data sets respectively (Nurvitadhi discloses, at ¶ [0057], combining (summing) the accumulated results into a final data output, which includes all results.).

Regarding claim 12, Nurvitadhi, discloses:
a method implemented in an integrated circuit memory device, the method comprising: (Nurvitadhi discloses, at ¶ [0028], an integrated circuit implementing a programmable logic device. As disclosed, at ¶ [0029], the device includes memory.); 
storing a plurality of lists of operands in a plurality of memory regions of the integrated circuit memory device (Nurvitadhi discloses, at ¶ [0058], the base die of the device includes sector aligned memory regions that receive (store) vector inputs and matrices. Vectors and matrices include lists of operands.
receiving, in a communication interface of the integrated circuit memory device, a request; and (Nurvitadhi discloses, at ¶ [0041], interface circuitry for communicating with the base die, which includes the computation engines. As disclosed at ¶ [0044], the compute in memory circuitry performs the computations in response to requests.);
in response to the request accessing, by an arithmetic compute element matrix of the integrated circuit memory device, the plurality of memory regions in parallel (Nurvitadhi discloses, at ¶ [0059], dot product engines, which are compute in memory circuitry (compute element matrix), that perform arithmetic computations on data in the sector aligned memories. As disclosed at ¶ [0058], this may involve simultaneously operating on multiple vectors.); 
retrieving a code from a first memory region among the plurality of memory regions; retrieving a first lists of operands from second memory regions respectively among the plurality of memory regions; computing, by the arithmetic compute element matrix according to the code, an output based on a list of results from the first lists of operands retrieved in parallel from  second memory regions respectively, wherein each result in  the output includes performing an operation, identified by the code, on a data set having  from each of the first lists of operands retrieved from the second memory regions respectively; and storing the output in a third memory region among the plurality of memory regions (Nurvitadhi discloses, at ¶ [0034], receiving commands and data, which discloses retrieving a code and lists of operands from the memory in response to a request received in the communication interface. Nurvitadhi also discloses, at ¶ [0057], the dot product engine computing a dot product (output) using input data which, as disclosed at ¶ [0058], includes the input vectors (lists of operands). Dot products, by definition, involve multiplying sets of inputs, such as respective elements from two vectors, and summing the results, which discloses storing the results in a respective memory region.); 
...the communication interface is configured to receive second lists of operands and store the second lists of operands into fourth memory regions respectively, the fourth memory regions being separate from the second memory regions among the plurality of memory regions and accessible by the communication interface...; wherein, in response to a second request received in the communication interface, the arithmetic compute element matrix is configured to compute using the second lists of operations stored in the fourth memory regions respectively; ...the communication interface is configured to provide the output from the third memory region as a response to the first request (Nurvitadhi discloses, at ¶ [0034], receiving commands and data, which discloses retrieving second lists of operands and storing into separate memory regions accessible by the communication interface. Nurvitadhi also discloses, at ¶ [0057], the dot product engine computing a dot product (output) using input data which, as disclosed at ¶ [0058], includes the input vectors (lists of operands), which discloses a second request received in the communication interface. Dot products, by definition, involve multiplying sets of inputs, such as respective elements from two vectors, and summing the results, which discloses storing the results in a respective memory region and providing the output as a response to the first request.); and 
wherein the integrated circuit memory device is encapsulated within an integrated circuit package (Nurvitadhi discloses, at ¶ [0030], the integrated circuit includes a package. The purpose of packages is to encapsulate ICs.).
Nurvitadhi does not explicitly disclose the aforementioned receiving and storing of second lists occurs during a time period in which the arithmetic compute element matrix is computing in response to the first request, the aforementioned third and fourth memory regions are accessible in parallel with the arithmetic compute element matrix accessing the second memory regions, and the aforementioned providing the output occurs during a time period in which the arithmetic compute element matrix is computing in response to the second request.
However, in the same field of endeavor (e.g., processing operations) Diamant discloses:
(Diamant discloses, at ¶ [0071], reading input data and writing output results while the processing engine array is computing another result.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nurvitadhi’s system to include concurrent processing and memory access, as disclosed by Diamant, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 13, Nurvitadhi, as modified, discloses the elements of claim 12, as discussed above. Nurvitadhi also discloses:
wherein the request is a memory read command configured to read a memory location in the integrated circuit memory device (Nurvitadhi discloses, at ¶ [0048], performing read operations, which discloses a read command.).

Regarding claim 14, Nurvitadhi discloses the elements of claim 13, as discussed above. Nurvitadhi also discloses:
wherein the memory location stores the code identifying the computation to be performed by the arithmetic compute element matrix (Nurvitadhi discloses, at ¶ [0060], the memory stores functions f1 and f2 which identify the computations to be performed.).

Regarding claim 15, Nurvitadhi the elements of claim 14, as discussed above. Nurvitadhi also discloses:
wherein the computing of the output from the plurality of lists of operands is in response to the code being retrieved from a predefined memory region in response to the memory read command (Nurvitadhi discloses, at ¶ [0060], the functions are stored in memory. Therefore, using the functions to perform operations in response to the functions discloses reading the functions.).

Regarding claim 16, Nurvitadhi discloses the elements of claim 14, as discussed above. Nurvitadhi also discloses:
(Nurvitadhi discloses, at ¶ [0060], the functions are stored in memory. Therefore, the locations at which the functions are stored is predefined for the storing, i.e., is defined prior to the storing.).

Regarding claim 18, Nurvitadhi discloses:
a computing apparatus, comprising: a processing device; a memory device encapsulated within an integrated circuit package; and a communication connection between the memory device and the processing device; (Nurvitadhi discloses, at ¶ [0028], an integrated circuit implementing a programmable logic device.  As disclosed, at ¶ [0029], the device includes a fabric die that communicates with, which discloses a communication connection, a memory die. Nurvitadhi discloses, at ¶ [0030], the integrated circuit includes a package. The purpose of packages is to encapsulate ICs.);  
wherein the memory device comprises: a plurality of memory regions (Nurvitadhi discloses, at ¶ [0058], the base die of the device includes sector aligned memory regions that receive (store) vector inputs and matrices. Vectors and matrices include lists of operands.);
an arithmetic compute element matrix coupled to access the plurality of memory regions in parallel… (Nurvitadhi discloses, at ¶ [0059], dot product engines, which are compute in memory circuitry (compute element matrix), that perform arithmetic computations on data in the sector aligned memories. As disclosed at ¶ [0058], this may involve simultaneously operating on multiple vectors.);
a communication interface coupled to the arithmetic compute element matrix and the plurality of memory regions (Nurvitadhi discloses, at ¶ [0041], interface circuitry for communicating with the base die, which includes the computation engines. As disclosed at ¶ [0044], the compute in memory circuitry performs the computations in response to requests.);
wherein in response to a first request received in the communication interface, the arithmetic compute element matrix is configured to retrieve a code from a first memory region among the plurality of memory regions; retrieve a first lists of operands from second memory regions respectively among the plurality of memory regions; compute, according to the code, an output based on a list of results from the first lists of operands retrieved in parallel from second memory regions respectively, wherein each result (Nurvitadhi discloses, at ¶ [0034], receiving commands and data, which discloses retrieving a code and lists of operands from the memory in response to a request received in the communication interface. Nurvitadhi also discloses, at ¶ [0057], the dot product engine computing a dot product (output) using input data which, as disclosed at ¶ [0058], includes the input vectors (lists of operands). Dot products, by definition, involve multiplying sets of inputs, such as respective elements from two vectors, and summing the results, which discloses storing the results in a respective memory region.); 
...the communication interface is configured to receive second lists of operands and store the second lists of operands into fourth memory regions respectively, the fourth memory regions being separate from the second memory regions among the plurality of memory regions and accessible by the communication interface...; wherein, in response to a second request received in the communication interface, the arithmetic compute element matrix is configured to compute using the second lists of operations stored in the fourth memory regions respectively; ...the communication interface is configured to provide the output from the third memory region as a response to the first request (Nurvitadhi discloses, at ¶ [0034], receiving commands and data, which discloses retrieving second lists of operands and storing into separate memory regions accessible by the communication interface. Nurvitadhi also discloses, at ¶ [0057], the dot product engine computing a dot product (output) using input data which, as disclosed at ¶ [0058], includes the input vectors (lists of operands), which discloses a second request received in the communication interface. Dot products, by definition, involve multiplying sets of inputs, such as respective elements from two vectors, and summing the results, which discloses storing the results in a respective memory region and providing the output as a response to the first request.); and 
wherein the integrated circuit memory device is encapsulated within an integrated circuit package (Nurvitadhi discloses, at ¶ [0030], the integrated circuit includes a package. The purpose of packages is to encapsulate ICs.).
Nurvitadhi does not explicitly disclose the aforementioned receiving and storing of second lists occurs during a time period in which the arithmetic compute element matrix is computing in response to 
However, in the same field of endeavor (e.g., processing operations) Diamant discloses:
writing to and reading from memory while the arithmetic compute element matrix is computing in response to the second request (Diamant discloses, at ¶ [0071], reading input data and writing output results while the processing engine array is computing another result.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nurvitadhi’s system to include concurrent processing and memory access, as disclosed by Diamant, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 19, Nurvitadhi discloses the elements of claim 18, as discussed above. Nurvitadhi also discloses:
wherein the request is in accordance with a communication protocol of the communication connection to read a memory location in the memory device (Nurvitadhi discloses, at ¶ [0048], performing read operations, which discloses a read command. Performing the read discloses using the communication protocol required by the memory. For example, Nurvitadhi discloses, at ¶ [0063], using RAM, which involves a certain communication protocol to select target memory locations).

Regarding claim 20, Nurvitadhi discloses the elements of claim 19, as discussed above. Nurvitadhi also discloses:
wherein the memory location is predefined in the memory device to store the code identifying the computation to be performed by the arithmetic compute element matrix to generate the output (Nurvitadhi discloses, at ¶ [0060], the functions are stored in memory. Therefore, the locations at which the functions are stored is predefined for the storing, i.e., is defined prior to the storing.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nurvitadhi in view of Diamant in view of US Publication No. 2016/0148918 by Ye et al. (hereinafter referred to as “Ye”). 
Regarding claim 5, Nurvitadhi, as modified, discloses the elements of claim 1, as discussed above. Nurvitadhi, as modified, also discloses:
…connect the arithmetic compute element matrix to the plurality of memory regions (Nurvitadhi discloses, at ¶ [0041], interface circuitry for communicating with the base die, which includes the computation engines.).
Nurvitadhi does not explicitly disclose that the aforementioned connection comprises wires encapsulated within the integrated circuit package and coupled between the plurality of memory regions formed on a first integrated circuit die and the arithmetic compute element matrix formed on a second integrated circuit die. 
However, in the same field of endeavor (e.g., memory devices) Ye discloses:
wires encapsulated within the integrated circuit package and coupled between the first integrated circuit die and the second integrated circuit die (Ye discloses, at ¶ [0015], wire included in a package substrate that connect dies in a package, which discloses coupling the memory regions to the arithmetic compute element matrix.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nurvitadhi’s device to include wire bonding, as disclosed by Ye, because doing so represents simple substitution of one known element (i.e., Ye’s wire bonding) for another (Nurvitadhi’s TSVs) and would have yielded predictable results (i.e., communication between dies) to one of ordinary skill in the art at the time of the invention.

Response to Arguments
On pages 10-13 of the response filed July 27, 2021 (“response”), the Applicant argues the cited references do not disclose all elements of the amended claims. In support of this position, the Applicant argues, “In particular, Nurvitadhi fails to disclose memory regions A, B, C, D used to generate an output in memory region based on an opcode from memory region A. In parallel, the communication interface 
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive, in part. Please see above for new grounds of rejection of the amended claims. Specifically, Nurvitadhi discloses receiving commands and data, which discloses an opcode and operands, and the memory to store them. Nurvitadhi does not explicitly disclose accessing a second set of memory locations while a processing element is processing data using a first set. This is arguably implicitly disclosed. If the Applicant’s contention is considered true, it would mean that while the processing engines are working, the input/output interface would be shut down. This seems unlikely to be the case, and contradicts fundamental principles of pipelined processing. Since Nurvitadhi is applicable to Intel Xeon processors, which are pipelined, it seems probable that one of skill in the art would recognize that Nurvitadhi, in operation, supports I/O access of one set of memory locations while a processing element accesses another. However, in order to expedite prosecution, the Examiner cites to Diamant, which explicitly discloses accessing memory simultaneously with computing a result. See, e.g., Diamant, ¶ [0071]. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 7234042 by Wilson discloses the instruction format (opcode and operands) and simultaneously reading and executing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWN DOMAN/Primary Examiner, Art Unit 2183